Title: To Thomas Jefferson from Francis Eppes, 23 May 1786
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington May 23d 1786

Your favour of Dec. 11 came to hand a few days ago. Those sent by the Mr. Fitzhughs of August 30th. and September 22d. are not yet arrived. I am sorry you are so desirous of having Polly sent to you as I am certain nothing but force will now bring it about. We have try’d every argument we are capable of in order to enduce to agree to it. I have told her you wou’d meet her in Philadelphia and that I wou’d accompany her to that place. This however had no affect except distressing her. She is in tears when ever its mentiond. I shall not send her until I hear farther from you unless Mr. Berkley shou’d call for her. I will then wait on him and diliver her up to his care.
I wrote you the first of April by Colo. Le Maire who promisd to diliver the letters with his own hands. I hope you will get those letters as they contain a state of Keys transactions as well as those of your present Steward for the last year. I have copys of each which I shall keep until you return. I am much pleas’d to hear that we are likely to be in Friendship with Emperor Morocco and most sincearly wish the other Barbary powers cou’d be prevaild on to treat on such terms as America wou’d be able to pay. In my letter by Colo. Le Maire I forgot to mention that your bill of scantling is in part executed and that what remains now undone will be finish’d by next Winter. We are much pleas’d to heare that your health is likely to be reestablishd and Patsy continues well. We are all in perfect health and join in affection to you both. I am Dr Sir Your Friend,

Frans. Eppes

